Citation Nr: 0938358	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  09-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1942 to January 
1946.  He died in October 2007, and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2007 at the age of 85.  The 
certificate of death reported the immediate case of death as 
lung cancer, with an approximate interval between onset and 
death of 3 months.  The report stated that tobacco use 
contributed to the Veteran's death.

2.  At the time of the Veteran's death, service connection 
was in effect for bilateral hearing loss, evaluated as 20 
percent disabling, tinnitus, evaluated as 10 percent 
disabling, and residuals of a left wrist fracture, evaluated 
as 10 percent disabling.  The combined disability evaluation 
was 40 percent.

3.  The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability contributed substantially or materially to cause 
the Veteran's death.

4.  The Veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by military 
service did not cause or contribute substantially or 
materially to cause the Veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2008).

2.  The criteria for Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in March 2008 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA medical opinion has not been accorded the 
appellant, because there is no medical evidence that the 
cause of the Veteran's death is related to military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims, to include the opportunity 
to present pertinent evidence.

Service Connection for the Cause of the Veteran's Death

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The Veteran died in October 2007 at the age of 85.  The 
certificate of death reported the immediate case of death as 
lung cancer, with an approximate interval between onset and 
death of 3 months.  The report stated that tobacco use 
contributed to the Veteran's death.  The appellant claims 
that the cause of the Veteran's death was related to his 
active military service.  Specifically, she claims that the 
Veteran's lung cancer was caused by exposure to asbestos 
during military service.  At the time of the Veteran's death, 
service connection was in effect for bilateral hearing loss, 
evaluated as 20 percent disabling, tinnitus, evaluated as 10 
percent disabling, and residuals of a left wrist fracture, 
evaluated as 10 percent disabling.  The combined disability 
evaluation was 40 percent.

VA has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of a lung disorder.

After separation from military service, an August 2007 note 
from a private physician stated that the Veteran had 
"bronchogenic carcinoma which cannot be resected."  The 
medical evidence of record shows that lung cancer was 
consistently diagnosed from August 2007 until the Veteran's 
death.

Multiple private medical reports dated in October 2007 stated 
that the Veteran was "a retired plumber who had considerable 
exposure to asbestos insulation products during his working 
years.  He smoked cigarettes from age 16 until 56 at one pack 
per day."

The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability contributed substantially or materially to cause 
the Veteran's death.  The Veteran's service treatment records 
are negative for any diagnosis of lung cancer.  In addition, 
there is no medical evidence of record that lung cancer was 
diagnosed prior to August 2007, approximately 61 years after 
separation from military service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

Furthermore, there is no medical evidence of record that 
relates the cause of the Veteran's death to military service.  
The only medical evidence of record that comments on the 
etiology of the Veteran's lung cancer is the certificate of 
death, which listed tobacco use as a contributing cause, and 
did not list any other contributing or underlying causes.  
While multiple October 2007 private medical reports stated 
that the Veteran had a history of "considerable exposure to 
asbestos," this exposure was reported to have occurred as 
part of his post-service occupation as a plumber, not his 
period of active military service.  As such, not only is 
there no medical evidence that the Veteran's lung cancer was 
related to asbestos exposure, the medical evidence of record 
indicates that the Veteran's extensive asbestos exposure 
occurred after separation from military service, not during 
military service.

The appellant's statements alone are not sufficient to prove 
that the cause of the Veteran's death is related to military 
service, to include as due to asbestos exposure.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As she is not a physician, the appellant is not competent to 
make a determination that the cause of the Veteran's death is 
related to military service, to include as due to asbestos 
exposure.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, there is no medical evidence of record linking 
the cause of the Veteran's death to military service, to 
include as due to in-service asbestos exposure.  As such 
service connection for the cause of the Veteran's death is 
not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of record relating the cause of the Veteran's death to 
military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to DIC Under the Provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty, and for a period of not 
less than 5 years immediately preceding death; or was rated 
by VA as totally disabling for a continuous period of not 
less than one year immediately preceding death if the Veteran 
was a former prisoner of war who died after September 30, 
1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Veteran was separated from military service in January 
1946.  During the Veteran's lifetime, the Veteran was never 
in receipt of a total disability rating for any disability or 
combination of disabilities.  Accordingly, there are no 
service-connected disabilities that were rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding the Veteran's death, and there 
were no service-connected disabilities that were continuously 
rated totally disabling for a period of not less than 5 years 
from the date of his discharge from active duty in January 
1946.  Additionally, the Veteran was not a former prisoner of 
war.  For these reasons, there is no legal basis for 
entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In so concluding, the 
Board in no way intends to minimize the Veteran's sacrifices 
during his service to his country, or the appellant's 
sincerity in pursuing her claim.  However, the Board is 
obligated to decide cases based on the evidence before it.  
See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding 
that the Board is bound by the law and is without authority 
to grant benefits on an equitable basis).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the appellant does not meet 
the requirements for VA death benefits under 38 U.S.C.A. § 
1318, the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


